 1

 2

 3

 4

 5
                                       UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
      JOSEPH METHENEY,                                   Case No. 1:18-cv-00124-JDP
 9
                          Plaintiff,                     ORDER ON SOCIAL SECURITY APPEAL
10
              v.
11
      NANCY A. BERRYHILL,
12    Acting Commissioner of Social Security,
13                        Defendant.
14
            This matter is before the court on claimant’s request for judicial review of an unfavorable
15
     decision of the Acting Commissioner of the Social Security Administration regarding his
16
     application for a period of disability. At a hearing on April 18, 2019, we heard argument from the
17
     parties. We have reviewed the record, administrative transcript, briefs of the parties, and
18
     applicable law, and have considered arguments made at the hearing. For the reasons stated on the
19
     record at oral argument and in this order, we vacate the administrative decision of the Acting
20
     Commissioner of the Social Security Administration and remand this case for further proceedings
21
     before the Administrative Law Judge (“ALJ”).
22
            As explained in more detail at oral argument, we remand because the ALJ has not
23
     identified record support for certain crucial aspects of his residual functional capacity (“RFC”)
24
     finding, relating to (1) claimant’s ability to interact with the public in a professional setting and
25
     (2) claimant’s ability to complete tasks that are more complicated than simple, 1-to-2-step tasks.
26
     The ALJ’s RFC finding on these issues conflicts with the descriptions of claimant’s mental
27
     capabilities provided by the state consulting doctors on whose opinions the ALJ placed great
28
                                                         1
 1   weight, and the ALJ has identified no counterbalancing source of evidence. As a result, the

 2   ALJ’s decision is not supported by substantial evidence. There can be no finding of harmless

 3   error here, since the two potential jobs identified for claimant by the ALJ require either more

 4   contact with the public (job of cleaner) or the use of more advanced reasoning (job of assembler)

 5   than evidence identified by the ALJ would support. While the record may contain evidence that

 6   would support the ALJ’s RFC finding, the ALJ did not identify that evidence, and we will not

 7   affirm on the basis of evidence that the ALJ did not identify as supporting his finding. See Orn v.

 8   Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (“We review only the reasons provided by the ALJ in

 9   the disability determination and may not affirm the ALJ on a ground upon which he did not

10   rely.”). The clerk of court is directed to enter judgment in favor of claimant Joseph Metheney and

11   against defendant Nancy A. Berryhill, the Acting Commissioner of Social Security, and to close

12   this case.

13
     IT IS SO ORDERED.
14

15
     Dated:       April 18, 2019
16                                                     UNITED STATES MAGISTRATE JUDGE
17

18
     No. 200.
19

20
21

22

23

24

25

26
27

28
                                                       2
 1
     No. 200.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                3
